DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 12/07/2021 in which claim 1, has been amended, claim 4 has been cancelled.
      Claims 1-3 and 5-29 are pending for examination.

Allowable Subject Matter
    Claims 1-3 and 5-29 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a refresh control circuit configured to store an address signal for selecting the internal data in response to the failure detection signal and configured to generate a refresh address signal for activating a word line connected to memory cells storing the internal data from the address signal when a refresh signal is inputted to the refresh control circuit by a predetermined number of times, wherein the refresh 
          Regarding claims 2-3 and 5-6, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 7, the prior art does not teach or suggest the claimed invention having “a core circuit configured to output internal data stored in memory cells connected to a word line selected by an address signal in response to a read signal and configured to replace a failed word line connected to at least one failed memory cell storing failed internal data with a repair line in response to a repair signal;
an error correction circuit configured to detect an error included in the failed internal data to generate a failure detection signal and configured to correct the error of the failed internal data; and a refresh control circuit configured to generate the repair signal in response to the failure detection signal when the address signal for selecting the failed internal data is inputted by a first predetermined number of times”, in combination of other limitations thereof as recited in the claim.


	Regarding independent claim 16, the prior art does not teach or suggest the claimed invention having “a read operation step comprising outputting internal data stored in a core circuit to an input/output line based on an address signal during a read operation; an error correction step comprising detecting an error of the internal data, latching the address signal according to the detection result of the error of the internal data, and correcting the error of the internal data to output the corrected internal data as data; and a refresh step comprising generating a refresh address signal from the address signal to refresh memory cells connected to a word line selected by the refresh address signal when a refresh signal is inputted by a predetermined number of times during a refresh operation”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 17-20, the claims have been found allowable due to their dependencies to claim 16 above. 

	Regarding independent claim 21, the prior art does not teach or suggest the claimed invention having “a read operation step comprising outputting internal data stored in a core circuit to an input/output line based on an address signal during a read operation; an error correction step comprising detecting an error of the internal data, latching the address signal according to the detection result of the error of the internal data, and correcting the error of the internal data to output the corrected internal data as 
          Regarding claims 22-29, the claims have been found allowable due to their dependencies to claim 21 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




	
	
Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH D DINH/Examiner, Art Unit 2827